Appellant again presents the same points relied upon by him originally as calling for a reversal. All questions *Page 74 
considered in our original opinion are thought to have been correctly disposed of save the one upon which the state's motion for rehearing was granted. It is not thought necessary to write further regarding the points already decided adversely to appellant.
In paragraph seventeen of the main charge the court informed the jury that if it appeared to appellant as viewed from his standpoint from the acts of deceased that appellant was in danger of death or serious bodily injury, he would have the right to kill deceased. This charge was excepted to as not authorizing appellant to act on the hostile demonstration of either deceased or his father, or both. The charge was not corrected to meet the objection but the court gave the special charges referred to in our opinion on rehearing. It is now appellant's contention that in not changing his main charge to conform to the special charges given the trial court left the jury with conflicting and repugnant instructions on the point and that this brings into operation the principle announced in Barrett v. State, 55 Tex.Crim. R., 115 S.W. 1187; White v. State, 68 S.W. 689, and Arcia v. State, 28 Tex.Crim. R.,12 S.W. 599. We are not in accord with appellant in his view of the matter. Appellant had testified that he never at any time shot at the father of deceased but that his defensive acts were directed towards deceased on account of his actions. In paragraph seventeen of the main charge the court pertinently presented the issue made by appellant's evidence, but when the exception was directed at it for omitting appellant's right to act as against a joint attack of deceased and his father or hostile demonstration by either, the court recognizing that the issue had been raised by the evidence as a whole, supplemented his main charge by giving special charges six and seven in both of which the jury was told that appellant had the right to act against what appeared to appellant to be any act or conduct on the part of deceased, or his father, or either of them, which caused appellant to apprehend danger. We fail to discern any antagonism or conflict between the main charge and the special charges given at appellant's request. It is inconceivable to us that the jury could have been confused thereby.
The motion for rehearing is overruled.
Overruled. *Page 75